Citation Nr: 1434047	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to an increased rating for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION


The Veteran had active service from March 1968 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran established service connection for a left knee disability, rated 0 percent, effective January 12, 1971.  A 10 percent rating was assigned, effective August 13, 2007.  In February 2010, the RO granted a temporary total rating for the Veteran's left knee disability, effective from August 14, 2009, to November 30, 2009, following a Veteran's left knee surgery.  As of December 1, 2009, a 10 percent disability rating was assigned.  In March 2012, the RO assigned a 100 percent rating for the left knee disability, effective from December 12, 2011, to February 1, 2013, total left knee replacement.  After February 1, 2013, a 30 percent disability rating was assigned.

This case was previously before the Board in August 2012, at which time it was remanded for further development.  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

The Veteran asserts that his right knee disability is the result of, or has been aggravated by, his service-connected left knee disability. 

An August 1971 VA examination for the left knee showed only complaints of residual discomfort in the left knee, and not the right knee.  A November 1996 X-ray noted a total right hip replacement.  A September 2006 VA orthopedic consultation noted multiple orthopedic problems, to include compression fractures of the lower spine due to nonservice-connected prednisone osteoporosis, nonservice-connected past total left hip arthroplasty, and service-connected pain in the left knee.  

A March 2007 VA X-Ray showed mild degenerative osteoarthritis in the right knee. A March 2007 VA treatment record shows that the Veteran had arthritis associated with inflammatory disease.  A July 2009 VA treatment note and a September 2009 private treatment note show that the Veteran had mild right-sided weakness and hemiparesis following a stroke.  In 2010 the Veteran underwent a total right knee arthoplasty.  

A June 2011 VA examination noted that the Veteran has undergone seven left knee surgeries, the last one in August 2009.  The examiner noted a total right knee arthoplasty and degenerative changes in the left knee.  The examiner did not opine as to the etiology of the right knee disability.

An April 2012 VA examiner opined that the veteran's right knee disability was less likely than not due to the Veteran's service-connected disability as the right knee was worse than the left knee, and was replaced prior to the left knee, and that no medical literature supported a less severe joint condition causing a more severe joint condition.  The Board found that opinion inadequate, as the examiner did not opine as to whether the Veteran's right knee disability was aggravated by the service-connected left knee disability.

At an October 2012 VA examination, the opined that the Veteran's right knee disability was less likely than not incurred or caused by the Veteran's active service.  The examiner did not address the secondary service connection and the aggravation questions, which the examiner was requested to address by the Board. 

Therefore, the Board concludes that the development conducted does not adequately comply with the directives of the August 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the Veteran must be scheduled for another VA examination to address the nature and etiology of the right knee disability.  

The Veteran's left knee disability should also be assessed.  The Board recognizes that the Veteran has already been provided a VA orthopedic examination with respect to his service-connected left knee disability in October 2012.  However, that examination is almost two years old by now, is somewhat stale, and very likely not a good picture of the current state of the Veteran's left knee disability.  In addition, that examination was conducted during a time when the Veteran was rated 100 percent for the knee by operation of the rating schedule.  That 100 percent rating expired on February 1, 2013.  The Board finds that an examination five months before the expiration of the scheduler recovery period of 100 percent for implantation of the prosthetic does not show the current state of the disability of the left knee.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA and private medical records not currently of record and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination with an orthopedist.  The examiner must review the claims file and should note that review in the report.  All studies and indicated tests should be performed. After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should opine regarding the following, providing a full rationale for all requested opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began in or is otherwise related to active service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is proximately due to, or the result of, the service-connected left knee disability?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left knee disability?

d. Assess and describe the current severity of the Veteran's service-connected left knee disability, including range of motion testing, pain and functional loss on repetitive motion, and testing for subluxation and instability.  The examiner should provide an opinion whether there is severe painful motion or weakness in the left knee.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


